UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4160


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMARA D. JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.       Solomon Blatt, Jr., Senior
District Judge. (9:11-cr-02288-SB-2)


Submitted:   August 14, 2013                 Decided:    August 27, 2013


Before WILKINSON and    NIEMEYER,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cameron   J.   Blazer,  Assistant Federal  Public   Defender,
Charleston, South Carolina, for Appellant.     Michael Rhett
DeHart, Assistant United States Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jamara D. Johnson pled guilty, without a written plea

agreement, to possession, with the intent to defraud, of fifteen

or more counterfeit or unauthorized access devices in violation

of 18 U.S.C. § 1029(a)(3) (2006).               The district court sentenced

Johnson to forty-eight months’ imprisonment.                   Johnson’s counsel

has submitted a brief in accordance with Anders v. California,

386   U.S.    738    (1967),    stating    that      there   are     no   meritorious

grounds for appeal, but questioning whether the district court

complied with Fed. R. Crim. P. 11 when it accepted Johnson’s

guilty     plea     and   whether      Johnson’s      sentence      is     reasonable.

Johnson was advised of his right to file a pro se supplemental

brief, but he did not do so.            We affirm.

              Because Johnson did not move to withdraw his plea in

the   district      court,   the    adequacy    of    the    Rule    11    hearing   is

reviewed for plain error only.             United States v. Massenburg, 564

F.3d 337, 342-43 (4th Cir. 2009) (stating that, in guilty plea

context,      defendant        meets     burden       by     showing        reasonable

probability that he would not have pled guilty but for Rule 11

omission).         Our review of the guilty plea hearing transcript

leads    us   to    conclude    that    the    district      court       substantially

complied with the mandates of Rule 11 in accepting Johnson’s

guilty plea and that the district court’s minor omissions did

not     affect     Johnson’s    substantial        rights.         Critically,       the

                                          2
transcript reveals that the district court ensured the plea was

supported    by   an     independent        basis     in   fact      and   that    Johnson

entered the plea knowingly and voluntarily with an understanding

of the consequences.           See United States v. DeFusco, 949 F.2d

114, 120 (4th Cir. 1991).                   Accordingly, we discern no plain

error in the district court’s acceptance of Johnson’s guilty

plea.

            Turning to counsel’s challenge to Johnson’s sentence,

we review for reasonableness, applying an abuse of discretion

standard.     Gall v. United States, 552 U.S. 38, 41 (2007).                             This

review     requires      consideration           of   both     the     procedural        and

substantive reasonableness of the sentence.                           Id. at 51.           In

determining procedural reasonableness, we consider whether the

district     court      properly    calculated         the    defendant’s         advisory

Guidelines range, gave the parties an opportunity to argue for

an   appropriate       sentence,    considered         the     18    U.S.C.    § 3553(a)

(2006) factors, or failed to explain sufficiently the selected

sentence.    Gall, 552 U.S. at 49-51.

            If    the    sentence      is    free     of     significant       procedural

error, we review it for substantive reasonableness, “tak[ing]

into account the totality of the circumstances.”                            Id. at 51.

When, as here, the sentence is within the properly calculated

Guidelines    range,      we   apply    a    presumption       on     appeal      that    the

sentence is substantively reasonable.                  United States v. Mendoza-

                                             3
Mendoza, 597 F.3d 212, 217 (4th Cir. 2010).                          Such a presumption

is rebutted only if the defendant shows “that the sentence is

unreasonable        when      measured     against          the   § 3553(a)      factors.”

United    States       v.    Montes-Pineda,         445    F.3d   375,   379     (4th   Cir.

2006) (internal quotation marks omitted).

               In this case, the district court correctly calculated

and    considered       the    advisory    Guidelines          range,    heard    argument

from counsel, and gave Johnson the opportunity to allocute.                             The

district court considered the § 3553(a) factors and explained

that     the    within-Guidelines          sentence          of   forty-eight      months’

imprisonment was warranted in light of Johnson’s history and

characteristics.              Counsel    offers       no     argument    to    rebut    the

presumption on appeal that Johnson’s within-Guidelines sentence

is substantively reasonable.               Accordingly, we conclude that the

district       court    did     not     abuse       its    discretion    in    sentencing

Johnson.

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.        We   therefore      affirm       the       district   court’s     judgment.

This court requires that counsel inform Johnson, in writing, of

the right to petition the Supreme Court of the United States for

further review.             If Johnson requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

                                                4
representation.    Counsel’s motion must state that a copy thereof

was served on Johnson.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     5